Citation Nr: 1613880	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-09 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO)
 in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of non-small cancer lung cancer, claimed as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO denied service connection for residuals of non-small cell lung cancer.  In August 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012. 

In August 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In November 2014 and August 2015, the Board remanded the claim on appeal for further development.  After further action was accomplished, the claim was again denied and returned to the Board for further appellate consideration.  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Non-small cell lung cancer was not shown in service or for many years thereafter; and there is no competent, probative evidence or opinion supporting that there exists a medical relationship, or nexus, between residuals of non-small cell lung cancer and the Veteran's military service, to include claimed exposure to asbestos.  


CONCLUSION OF LAW

The criteria for service connection for residuals of non-small cell lung cancer are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183   (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this appeal, in a December 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for residuals of non-small cell lung cancer, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman. The December 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the claim for service connection.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service private and VA treatment records, and reprts of VA examinations and opinions.  Also of record and considered in connection with the appeal is the transcript of the Augusr 2012 Board hearing, along with Veteran's written statements by he Veteran, and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the  matter herein decided is required. 

The Board notes that a November 2009 letter from the Social Security Administration states that no decision was made with regard to whether the Veteran was qualified for Social Security disability benefits because the Veteran did not have enough work credits.  There is no other indication in the record that the Veteran has been awarded Social Security Administration benefits or that a respiratory disorder, to include residuals of non-small cell lung cancer, was considered in awarding any such benefit.  As any such record is not shown to be relevant to the instant claim, it is not essential to the adjudication of this matter, and need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (there is no duty to obtain SSA records when there is no evidence that they are relevant).

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the Board finds that there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient. 

Here, during the August 2012 hearing, the undersigned noted the issue on appeal and solicited testimony regarding the Veteran's claimed in-service exposure to asbestos and the current nature of his claimed disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, as a result of the Veteran's testimony, the Board determined that further evidentiary development in the form of allowing the Veteran the opportunity to identify and submit any outstanding treatment records and obtaining a VA examination and opinion was necessary. 

As noted above, the Board sought further development of the claim in November 2014 and August 2015 with respect to allowing the Veteran the opportunity to identify and submit any outstanding treatment records and obtaining a VA examination and opinion.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AOJ complied with these remands in this regard. 

In November 2014, the Board instructed the AOJ to obtain outstanding VA treatment records and request any additional information from the Veteran regarding medical treatment.  Thereafter, the AOJ was directed to arrange for the Veteran to undergo VA examination to identify the Veteran's symptoms and disability(ies) related to his lung cancer and to determine and whether such was related to his military service, to particularly include claimed exposure to asbestos.  The AOJ sent a letter to the Veteran in February 2015 requesting information concerning medical treatment, to which the Veteran did not respond.  Updated VA treatment records were associated with the claims file.  The Veteran was also afforded a VA examination in April 2015, and the claim was readjudicated in an April 2015 supplemental statement of the case (SSOC).

In August 2015, the Board found that the April 2015 VA examiner's opinion was inadequate, as the examiner's opinion was inconsistent with VA policies and procedures with regard to claims for service connection for asbestos-related diseases.  Specifically, the examiner did not consider the accepted latency period pursuant to VA provisions, which is 45 years or more and the fact that smoking, in conjunction with asbestos exposure, can increase the risk of bronchial cancers.  Thus, the Board directed the AOJ to again obtain outstanding VA and private treatment records before obtaining an addendum VA opinion. Thereafter, the AOJ was to readjudicate the claim.   Pursuant to the August 2015 remand, the AOJ sent a September 2015 letter to the Veteran requesting information concerning medical treatment, to which no response was received.  Subsequently, updated VA treatment records were associated with the claims file and a November 2015 addendum opinion was obtained.  The Board notes that the November 2015 VA examiner provided an opinion that is adequate for adjudication of the claim for service connection, as it was based on a review of the Veteran's claims file and provides a rationale based on sound medical principles and the Veteran's medical history, as discussed further below.  The Veteran's claim was readjudicated by the AOJ in the December 2015 SSOC.  Accordingly, the Board finds that the RO has substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543   (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Veteran contends that he suffers from residuals of non-small cell lung cancer as a result of exposure to asbestos during his service.  Specifically, he claims that he was exposed to asbestos as his barracks underwent constant construction, which resulted in "a lot of dust" while he was stationed at Fort Ord in Germany.  See August 2012 Hearing Transcript at 3.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

The Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considered asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-1, Part VI, para. 7.21 (October 3, 1997).  The relevant provisions of the Adjudication Manual were in effect when the Veteran filed his claim but have since been rescinded but included, essentially unchanged, in the Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005 and Part IV.ii.1.H.29.a (Sept. 29, 2006). Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-00. 

VA must analyze the Veteran's claim of entitlement to service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The Adjudication Manual and Manual Rewrite indicate that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease, and an asbestos-related disease can develop from brief exposure to asbestos. 

The Adjudication Manual and Manual Rewrite contain guidelines for the development of asbestos exposure cases.  They indicate that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  The Manual and Manual Rewrite also acknowledge that high exposure to asbestos and a high prevalence of disease have been noted in shipyard workers, insulation workers, and pipe product installers.  Also noted is that the latent period varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease). 

The Adjudication Manual and Manual Rewrite provide that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  See also VAOPGCPREC 4-2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (while holding that the Veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures). 

The Board also points out that the pertinent parts of the Manual guidelines on service connection in asbestos-related cases are not substantive rules, and that there is no presumption that a Veteran was exposed to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000. 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that service connection for residuals of non-small cell lung cancer is not warranted.

Service treatment records document no respiratory complaints, findings, or diagnosis.  The report a January 1970 entrance examination indicates normal findings relevant to non-small cell lung cancer.  While the Veteran checked "yes" as to whether he had experienced or currently has shortness of breath in a January 1970 Report of Medical History, upon further evaluation, the examining physician clarified that the Veteran denied shortness of breath and that there were no significant abnormalities.  The examining physician further noted that the Veteran was in good health.  The July 1971 separation examination report notes normal findings referable to the respiratory system.  A July 1971 examination of the chest revealed "normal chest."    

Post-service treatment records reflect complaints of shortness of breath and a diagnosis of non-small cell lung cancer in July 2010.  The record indicates that the Veteran underwent a left upper lobectomy in November 2010.  A November 2010 biopsy of the left lung further revealed that bronchovascular and pleural margins were negative for malignancy.  A December 2011 positron-emission tomography (PET) scan of the chest revealed that there were no enlarged or hypermetabolic lymph nodes in the supraclavicular regions.  There were no hypermetabolic lymph nodes in the mediastinum.  There were no findings of pleural or pericardial effusions.   An April 2013 computerized tomography (CT) scan of the chest revealed that there were hypermetabolic or enlarged media stinal or hilar lymphnodes.  The examiner noted that there were no pleural or pericardial effusions.  An October 2014 CT scan of the chest revealed no pleural masses nor parenchymal.  There was no endobronchial pathology.   

An April 2015 VA examination report notes that the Veteran was diagnosed with non-small cell lung cancer, specifically poorly differentiated adenocarcinoma.  The April 2015examiner opined that it was less likely than not that the Veteran's non-small cell lung cancer had its onset during service or was otherwise medically related to his military service, to particularly include the claimed exposure to asbestos.  As rationale, the examiner explained that non-small cell lung cancer was "the least associated with asbestos exposure" and noted the Veteran's "long smoking history of 42 years."  Further, the examiner noted that the Veteran's lung cancer was diagnosed 39 years from his separation while commenting that latency period must be more than 10 years but less than 30 years according to "Helsinki criteria."   

A November 2015 VA examiner provided an addendum opinion that it was less likely than not that residuals of non-small cell lung cancer was incurred in or caused by service, to include claimed exposure to asbestos.  The November 2015 examiner reasoned that based on a review of available records, there has been no evidence of asbestosis "despite at least 5 CT of chest [and] numerous chest xrays."  Further, the November 2015 DBQ examiner cited two biopsies of the lung and pathological examination of removed lob of lung, which also found no evidence of asbestosis.  The November 2015 DBQ examiner reasoned that non-small cell cancer was the least of all cancers to be associated with asbestos, while noting that the Veteran had "heavy smoking history" which was "strongly associated with asbestosis."  The Board finds that the VA examiner's opinion reflects full consideration of all of the pertinent evidence of record, and included a complete rationale for the opinion rendered with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . .  must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the VA examiner's opinion.  

While the Veteran has demonstrated that he has a current disability, there is no competent evidence or opinion to support a finding that there exists a medical nexus between residuals of non-cell small lung cancer diagnosed many years after the Veteran's discharge and the Veteran's service, to particularly include claimed exposure to asbestos.  On the contrary, the November 2015 examiner cited findings from lung biopsies, CT scans, and X-ray examinations of the chest to reason that the Veteran's lung disability was less likely than not a result of claimed exposure to asbestos during service because the medical evidence did not reveal findings of asbestosis.  Further, the examiner noted that the non-small cell lung cancer was the least of all cancers to be associated with asbestosis and that the Veteran has been a heavy smoker, which was "strongly associated" with his type of cancer.  The Veteran has not otherwise presented  or identified any competent evidence to counter he November 2015 opinion, or to otherwise diminish its probative weight.  Accordingly, the Board finds that the preponderance of the competent, persuasive evidence weighs against the Veteran's claim.

As for lay assertions of medical etiology, the Board emphasizes that the claim under consideration fundamentally turns on the matter of whether there exists a link between the Veteran's residuals of non-small cell lung cancer and his military service, to particularly include claimed exposure to asbestosis.  Both the appellant and his representative claim that the Veteran's lung disability was a result of his exposure to asbestos during his military service.  Diagnosis and etiology of complex disabilities not capable of being established on the basis of lay observation or other sensory perception, alone, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  

The Veteran has argued that he was exposed to asbestos while stationed at Fort Ord because there was constant construction surrounding his barracks and that such exposure caused his lung disability.  He has also submitted internet articles pertaining to a suggested link between Ford Ord and exposure to asbestos.  While lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011)), as to the specific issue in this case, the diagnosis and etiology of non-small cell lung cancer is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4  (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).  Here, as neither the Veteran nor his representative is shown to have the education, training or experience to completely opine as to diagnosis and etiology of residuals of non-small cell lung cancer, the lay assertions in this regard have no probative value.  Hence, the Veteran can neither support his claim, nor counter the probative opinion evidence of record, on the basis of unsupported lay assertions, alone.

For all the foregoing reasons, the Board finds that the claim for service connection for residuals of non-small cell lung cancer must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of non-small cell lung cancer, claimed as due to asbestos exposure, is denied.



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


